DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1 (claim 4), Species B1 (claim 9), and Species C1 (claim 12) in the reply filed on 10/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022, 08/10/2022, and 09/30/2022 were considered by the examiner.

Response to Amendment
This office action is responsive to the claims filed on 10/11/2022. As directed by the amendment: No claims have been amended, claims 19-68 and 70-82 have been cancelled, and no claims have been added. Thus, claims 1-18 and 69 are presently pending in the application wherein claims 5, 10, 13-14, and 69 are withdrawn.

Response to Arguments
Applicant’s arguments and Amendments with respect to the claims have been fully considered and are persuasive.  Applicant’s amendments overcome the previous rejection of Bonutti (102 rejection) and Hebert (103 rejection). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Suzuki  (US 10695531). Suzuki discloses braided linear bodies (121a and 121b; Fig.6A) that overlap each other to form protrusions that extend into the lumen of reinforcing member (120) (column 9, lines 57-61) (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2012/0035548); in view of Suzuki (US 10695531).
Regarding Claim 1, MacKenzie discloses an introducer sheath (system (10); Fig.1) comprising: an expandable sheath body (radially expandable sleeve (12)) having a proximal end (end away from the patient), a distal end (distal end (13)), a longitudinal axis (central longitudinal axis of the radially expandable sleeve (12)), and a lumen (The radially expandable sleeve comprises a radially expandable tubular body having a proximal end, a distal end, and an axial lumen extending from the proximal end to the distal end; parag. [0027], lines 4-7), the expandable sheath body comprising: a braided mesh (The braid is preferably formed as a mesh of individual non-elastic filaments, such as polyamide fibers, polyester, stainless steel, or the like; parag. [0028], lines 6-9) having a plurality of interlaced strands (filaments) (as an alternative or an addition to use of the plastically deformable sleeve matrix, the braid reinforcement may be configured so that the braid filaments interlock upon radial expansion; parag. [0015], lines 8-11); a smooth exterior surface (An exemplary radially expandable sleeve comprises an expandable tubular braid which is initially an elongated, narrow-diameter configuration. The braid may be open, but will usually be laminated or covered with a coating or layer of elastic or plastically deformable material, such as silicone rubber, latex, polyethylene, urethane, C-flex, or the like; parag. [0028]); wherein the expandable sheath body is configured to expand radially (when dilator is inserted) from a first state (when the expandable sleeve (12) has an initial small diameter; before the dilator (14) is inserted into the sheath (12)) to a second state (when the expandable sleeve (12) has a larger diameter configuration; after the dilator (14) is inserted into the sheath (12)) to allow passage of a medical device (dilator (14)) through the lumen into a vasculature of a patient (Fig.2C) (Usually, a handle 20 is provided at the proximal end of the body so that the sleeve can be manually held during use, e.g., tension can be applied on the handle as the dilator 14 is passed through the body of the sleeve as described in more detail below. The radially expandable sleeve 12 may have a compliant or elastic structure which permits expansion from an initial small diameter (radially collapsed) configuration to a larger diameter configuration which is caused by introduction of the dilator therethrough parag. [0027], lines 7-15).
Mackenzie does not appear to disclose a textured interior surface defined at least in part by protrusions extending into the lumen, the protrusions being formed where at least two strands of the plurality of interlaced strands overlap. MacKenzie discloses a radially expandable sleeve (12) comprising filaments that overlap as seen in Fig.2C and below.
Suzuki teaches it was known in the art to have braided linear bodies (121a and 121b; Fig.6A) that overlap each other to form protrusions that extend into the lumen of reinforcing member (120) (As shown in FIG. 6(A), in a portion in which two linear bodies 121 a and 121 b overlap each other, the thickness of the reinforcing member 120 is the sum of dimensions of a thickness (outer diameter) d1 of the linear body 121 a and a thickness (outer diameter) d2 of the linear body 121 a; column 9, lines 57-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Suzuki to have two braided strands that overlap to form protrusions that extend into the lumen in order to reduce the sliding of the guidewire (column 9 (lines 57-67)- column 10 (lines 1-5)).

    PNG
    media_image1.png
    245
    234
    media_image1.png
    Greyscale







Regarding Claim 2, MacKenzie as modified discloses the introducer sheath of claim 1, and further discloses wherein the smooth exterior surface is formed from a polymer layer covering an outer circumference of the expandable sheath frame (An exemplary radially expandable sleeve comprises an expandable tubular braid which is initially an elongated, narrow-diameter configuration. The braid may be open, but will usually be laminated or covered with a coating or layer of elastic or plastically deformable material, such as silicone rubber, latex, polyethylene, urethane, C-flex, or the like; parag. [0028], lines 1-6).
Regarding Claim 3, MacKenzie as modified discloses the introducer sheath of claim 2, and further discloses wherein the textured interior surface is formed from a polymer layer that coats the braided mesh (the radially expandable sleeve (12) of MacKenzie having overlapped filaments/strands (protrusions/textured interior surface) modified from Suzuki are formed from a polymer layer, since the expandable sleeve (12) is made from a polymer layer (the textured surface is part of the expandable sleeve (12)) (parag. [0028], lines 1-6).
Regarding Claim 4, MacKenzie as modified discloses the introducer sheath of claim 3, and further discloses wherein the polymer layer that coats the braided mesh is formed from the same material as the polymer layer that covers the outer circumference of the expandable sheath frame (the filaments of the braided mesh form the radially expandable sleeve (12) as seen in wherein the braided mesh is covered/laminated with a coating/layer of an elastic/plastically deformable material) (An exemplary radially expandable sleeve comprises an expandable tubular braid which is initially an elongated, narrow-diameter configuration. The braid may be open, but will usually be laminated or covered with a coating or layer of elastic or plastically deformable material, such as silicone rubber, latex, polyethylene, urethane, C-flex, or the like; parag. [0028]).
Regarding Claim 6, MacKenzie as modified discloses the introducer sheath of claim 1, and further discloses wherein the textured interior surface is formed from a hydrophilic coating that coats the braided mesh (parag. [0028]).
Regarding Claim 9, MacKenzie as modified discloses the introducer sheath of claim 1, and Suzuki further teaches wherein one or more of the strands of the plurality of interlaced strands have a round cross-section (Figs. 6(A)-(B)).
Regarding Claim 12, MacKenzie as modified discloses the introducer sheath of claim 1, and further discloses wherein the braided mesh has a "1 over 1" braid pattern (the radially expandable sleeve (12) has a “1 over 1” braid pattern as seen above).
Regarding Claim 15, MacKenzie as modified discloses the introducer sheath of claim 1, Suzuki further teaches wherein the plurality of interlaced strands has a first set of strands (first filaments) wrapped in a clockwise spiral about the longitudinal axis of the expandable sheath body (the first filaments are wrapped spirally round the radially expandable sleeve (12) as seen below and Fig.1), and a second set of strands (second filaments) wrapped in a counterclockwise spiral about the longitudinal axis (the second filaments are located opposite to the spiral first filament’s direction in a counter clock wise direction; see below and Fig.1).

Claims 7-8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2012/0035548); in view of Suzuki (US 10695531) and Hebert (US 2018/0325706).
Regarding Claim 7, MacKenzie as modified discloses all the limitations of claim 1 above.
MacKenzie does not appear to disclose the plurality of interlaced strands are formed from Nitinol.
Hebert teaches it was known in the art to have a braided tubular body (12; Fig.4A) formed of Nitinol (parag. [0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Hebert to have plurality of interlaced strands are formed from Nitinol in order to have radiopaque material (parag. [0142]) to provide a device visible under fluoroscopy (x-ray) (parag. [0146], first sentence).
Regarding Claim 8, MacKenzie as modified discloses all the limitations of claim 1 above.
MacKenzie does not appear to disclose the plurality of interlaced strands are formed from PEEK.
Hebert teaches it was known in the art to have a braided tubular body (12; Fig.4A) formed of PEEK (parag. [0142]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Hebert to have plurality of interlaced strands are formed from Peek (non-absorbable material) in order to have a non-absorbable material to do not have a medical indication for the material to be absorbed into the tissue or absorbed by the human body (parag. [0143]).
Regarding Claim 11, MacKenzie as modified discloses all the limitations of claim 1 above.
MacKenzie does not appear to disclose the plurality of interlaced strands comprise a radioactive or radiopaque material.
Hebert teaches it was known in the art to have a braided tubular body (12) comprises marker bands (22) (parag. [0146], first sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Hebert to have plurality of interlaced strands comprise a radiopaque material in order to provide a device visible under fluoroscopy (x-ray) (parag. [0146], first sentence).
Regarding Claim 16, MacKenzie as modified discloses all the limitations of claim 15.
MacKenzie does not appear to disclose an angle between the first set of strands and the second set of strands is between 5 degrees and 175 degrees.
Hebert teaches it was known in the art to have a braid angle between 35 degrees and 90 degrees (parag. [0140]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Hebert to have an angle between the first set of strands and the second set of strands is between 5 degrees and 175 degrees in order to increase linear density and wall thickness (parag. [0140]).
Regarding Claim 17, MacKenzie as modified discloses the introducer sheath of claim 16, and Hebert further teaches wherein an angle between the first set of strands and the second set of strands is between 35 degrees and 55 degrees (parag. [0140]).
Regarding Claim 18, MacKenzie as modified discloses the introducer sheath of claim 17, and Hebert further teaches wherein the plurality of interlaced strands comprises between 48 strands and 96 strands (Anywhere from about 8 to about 288 strands of multi-filament yarn may be used to form the tube, depending on the desired final structural properties such as density, picks per inch (PPI), porosity, compliance, etc.; parag. [0120], lines 6-9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783